 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 512 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Chabot (for himself and Mr. Brown of Ohio) submitted the following concurrent resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress regarding the European Union’s plans to lift the embargo on arms sales to the People’s Republic of China. 
 
Whereas leaders of the European Union and the People’s Republic of China will meet in December 2004 in the Hague, the Netherlands, to discuss lifting the European Union’s embargo on arms sales to the People’s Republic of China; 
Whereas the European Union initiated a ban on arms sales to the People’s Republic of China after the 1989 Tiananmen Square massacre; 
Whereas the ban has remained in force due to China’s continued violation of human rights; 
Whereas the ban displays the European Union’s ongoing dissatisfaction with the pace of political reform in China and the continued repression of dissent by China’s authoritarian government; 
Whereas 14 years after the 1989 prodemocracy demonstrations in Tiananmen Square, many protesters still remain in prison and have not received a fair trial; 
Whereas according to the annual human rights reports of the United States Department of State and various international human rights organizations, the Government of the People's Republic of China continues to commit human rights abuse against its own people; 
Whereas lifting the European Union embargo on arms sales to the People’s Republic of China will result in the increased procurement of arms by the People’s Republic of China; 
Whereas the United States shares defense technology with the European Union in order to enhance the interoperability between the two military powers; 
Whereas lifting the embargo will render it impossible to guarantee that the military technology that the United States shares with Europe will not be passed on to the People’s Republic of China; 
Whereas the Taiwan Strait is one of the flashpoints in the world, and a conflict in the region will involve United States forces; and 
Whereas the military balance between Taiwan and the People’s Republic of China continues to shift in favor of the People’s Republic of China, as documented in recent reports from the Pentagon and in the June 2004 report by the U.S.-China Economic and Security Review Commission: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)the President should seek a commitment from the leaders of the European Union that the European Union will not lift its embargo on arms sales to the People’s Republic of China; and 
(2)the 2005 annual report by the Department of Defense on the military power of the People’s Republic of China required by section 1202 of the National Defense Authorization Act for Fiscal Year 2000 (10 U.S.C. 113 note) should include— 
(A)an analysis of the effect on United States interests in the Asia-Pacific region if the European Union lifts its embargo on arms sales to the People’s Republic of China; and 
(B)a review of the steps taken by the United States to address such action by the European Union. 
 
